            Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK
_________________________________________

ALEXANDER KATES,

                                 Petitioner,               DECISION AND ORDER
-vs-
                                                           20-CV-6593 (CJS)
NEW YORK STATE,

                              Respondent.
_________________________________________

       Petitioner Alexander Kates (“Kates”) filed pro se the instant petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 to challenge his 2011 conviction in the Monroe

County (N.Y.) Court for attempted criminal possession of a weapon in the second degree.

Am. Pet., Aug. 20, 2020, ECF No. 3. The matter is presently before the Court on two motions.

Respondent New York State (“Respondent”) has moved to dismiss Kates’ habeas application,

arguing that this Court lacks subject matter jurisdiction to hear Kates’ claims because he is

no longer “in custody” upon the conviction he is challenging. Resp. Mem. of Law, 3, Feb. 4,

2021, ECF No. 13-2. Kates opposes Respondent’s motion, and has filed a motion to

consolidate the instant habeas application with a habeas petition that he has filed to

challenge a 2015 conviction for kidnapping in an entirely separate incident. Mot. to

Consolidate, Mar. 29, 2021, ECF No. 17. For the reasons discussed below, Respondent’s

motion to dismiss is granted and Kates’ motion to consolidate is denied.

                                      BACKGROUND

       In July 2011, Kates pled guilty in the Monroe County (N.Y.) Court to one count of

attempted criminal possession of a weapon in the second degree, a class D felony under New

York law, and one count of violation of probation. Ex., 19–20, Aug. 20, 2020, ECF No. 3-2.

                                               1
             Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 2 of 9




In September of 2011, Kates was sentenced to a determinate term of two years

imprisonment and two years of post-release supervision on the weapons charge, and a

concurrent term of one year imprisonment on the probation charge. Ex. at 39. Kates’ post-

release supervision was scheduled to expire on April 23, 2015. See Inmate Lookup, D.I.N.

“11B3012,” http://nysdoccslookup.doccs.ny.gov (last visited Apr. 20, 2021).

       Kates’ amended petition indicates that he did not file a direct appeal of his 2011

conviction, but did file a motion pursuant to § 440.10 of the New York Criminal Procedure

Law with the trial court, in 2012, to vacate his conviction on the basis of the ineffective

assistance of counsel. Am. Pet., 3, Aug. 20, 2020, ECF No. 3. That motion was denied. Id.

Kates’ amended petition further indicates that Kates filed a second § 440.10 motion in 2018,

but that motion, too, was denied. Id. at 4. In 2019, the trial court denied Kates’ motion to

reconsider its decision on his 2018 § 440.10 motion. Id. at 5.

       The appellate division of the New York Supreme Court denied Kates leave to appeal

the trial court’s denial of his second § 440.10 motion, and the New York Court of Appeals

denied Kates leave to appeal the appellate division’s decision. Id. at 5–6. Kates then filed a

writ of error coram nobis seeking leave to file and serve a late notice of appeal from his 2011

conviction, which was denied, as well. People v. Kates, No. KA 19-00657 INDICTMNT, 2019

WL 2128066 (N.Y. App. Div. May 15, 2019). The Court of Appeals denied Kates leave to

appeal the appellate division’s decision. Id. at 7. It appears that Kates also sought various

other forms of relief from New York state courts and the United States Supreme Court, all

of which were denied. 1 Id. at 8–13.


1Additionally, in 2019, Kates asked this Court to vacate his 2011 conviction via a Motion for Miscellaneous
Relief in an action he commenced pursuant to 42 U.S.C. § 1983 against the Greece Police Department for
alleged constitutional violations during his arrest and prosecution in the 2015 conviction. Order, Case No.

                                                    2
              Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 3 of 9




       According to records from the New York Department of Corrections and Community

Supervision, Kates was released from prison on April 23, 2013, but remained on post-release

supervision. Thereafter, the following occurred:

       On April 14, 2015, while still on post-release supervision [for the 2011
       conviction], [Kates] pleaded guilty to Kidnapping in the Second Degree in an
       unrelated matter . . . . He was adjudicated a second violent felony offender
       based on the aforementioned guilty plea [in 2011] to Attempted Criminal
       Possession of a Weapon in the Second Degree, and sentenced to a prison term
       of sixteen years to be followed by five years of post-release supervision . . . . In
       September 2019, [Kates] challenged that judgment in a habeas petition that .
       . . . is pending before this Court.

Resp. Aff., ¶ 6, Feb. 4, 2021, ECF No. 13-1 (internal citations to Kates’ petition for habeas

relief in case number 6:19-cv-6647, also pending before this Court, were omitted).

       On August 20, 2020, Kates filed pro se the instant amended habeas petition,

challenging his 2011 conviction for attempted criminal possession of a weapon in the second

degree. Along with his amended petition, Kates filed several documents related to his 2011

conviction, including the plea hearing and sentencing hearing. Ex. at 10–23, 31–43. On

February 4, 2021, Respondent filed a motion to dismiss based on lack of jurisdiction. Kates

responded in opposition, supplemented his response, and ultimately filed the motion to

consolidate that is also presently before the Court. Resp., Mar. 5, 2021, ECF No. 15; Supp.

Resp., Mar. 10, 2021, ECF No. 16; Mot. to Consolidate, Mar. 29, 2021, ECF No. 17.

                                        MOTION TO DISMISS

       The Court is in possession of the papers submitted by both Kates and Respondent,

including transcripts of the 2011 plea hearing and sentencing hearing submitted by Kates.

After a full review of these documents, as well as the thorough procedural history provided


6:16-CV-6554, Apr. 9, 2019, ECF No. 38. The Court denied Plaintiff’s motion. Id.

                                                     3
            Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 4 of 9




in Kates’ amended petition, the Court finds that an evidentiary hearing is not necessary in

this case. Because Kates is proceeding pro se, the Court has construed his submissions

liberally, “to raise the strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994).

      Respondent argues that Kates’ petition should be dismissed because Kates is no

longer “in custody” for the 2011 conviction that he challenges. Resp. Mem. of Law, 3, Feb. 4,

2021, ECF No. 13-2. That is, Respondent maintains that “[b]ecause [Kates’] sentence on the

conviction that he challenges here expired more than five years before he filed the instant

petition, [Kates] has not met the ‘in custody’ requirement, and this Court must dismiss the

petition for want of jurisdiction.” Resp. Mem. of Law at 4.

Legal Standard

      A habeas corpus petition pursuant to 28 U.S.C. § 2254 is only available to “a person

in custody pursuant to the judgment of a State court,” and only “on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254. The “in custody” requirement is “[t]he first showing a § 2254 petitioner must make.”

Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394, 401 (2001). The Second Circuit has

characterized this statutory “in custody” requirement as jurisdictional, and therefore

mandatory and non-waivable. Dhinsa v. Krueger, 917 F.3d 70, 79 (2d Cir. 2019) (discussing

the “in custody” requirement of 28 U.S.C. § 2241, § 2254, and § 2255) (citation omitted).

      It is well-settled that the “in custody” requirement is “designed to preserve the writ

of habeas corpus as a remedy for severe restraints on individual liberty.” Vega v.

Schneiderman, 861 F.3d 72, 74 (2d Cir. 2017) (quoting Hensley v. Mun. Ct., San Jose

Milpitas Jud. Dist., 411 U.S. 345, 351 (1973) (internal quotation marks omitted)). The “in

                                              4
            Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 5 of 9




custody” requirement may be satisfied by the “actual, physical custody” of incarceration

(Jones v. Cunningham, 371 U.S. 236, 239–40 (1963)), as well as more moderate forms of

restraint such as post-release supervision that admits of the possibility of revocation and

additional jail time. Earley v. Murray, 451 F.3d 71, 75 (2d Cir. 2006) (citation omitted). See

also Nowakowski v. New York, 835 F.3d 210, 217 (2d Cir. 2016) (holding a one-year

conditional discharge requiring performance of one day of community service to be a

sufficient restraint on liberty to satisfy the statutory requirement because it required

petitioner’s physical presence at particular times and locations).

      However, a habeas petitioner does not satisfy the “in custody” requirement if the

sentence imposed for his conviction has “fully expired” at the time his petition is filed.

Alaska v. Wright, No. 20-940, 593 U.S. __, 2021 WL 1602608, at *1 (Apr. 26, 2021) (citing

Maleng v. Cook, 490 U.S. 488, 491 (1989)). Further, “once the sentence imposed for a

conviction has completely expired, the collateral consequences of that conviction are not

themselves sufficient to render an individual ‘in custody’ for purposes of a habeas attack

upon it.” Maleng, 490 U.S. at 492. In other words, a federal court does not have jurisdiction

to consider a habeas petitioner’s challenge to a conviction for which the sentence has fully

expired. See Calaff v. Capra, 714 F. App'x 47, 49–51 (2d Cir. 2017).

Application to Kates’ Petition

      As indicated above, Respondent maintains that Kates’ habeas petition challenging

his 2011 conviction for attempted criminal possession of a weapon must be dismissed

because Kates’ sentence was fully expired by the time Kates filed his petition. Kates raises




                                              5
              Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 6 of 9




several arguments in opposition to Respondent’s motion. 2 After a thorough review of the

papers in this matter, the Court concludes that it does not have jurisdiction to hear Kates’

claims regarding his 2011 conviction.

        In the case of Lackawanna County Dist. Attorney v. Coss, 532 U.S. 394 (2001), the

Supreme Court held that:

        once a state conviction is no longer open to direct or collateral attack in its own
        right because the defendant failed to pursue those remedies while they were
        available (or because the defendant did so unsuccessfully), the conviction may
        be regarded as conclusively valid. If that conviction is later used to enhance a
        criminal sentence, the defendant generally may not challenge the enhanced
        sentence through a petition under § 2254 on the ground that the prior
        conviction was unconstitutionally obtained.

Lackawanna, 532 U.S. at 403–04. At the time, the majority of the Justices recognized a

general exception to the rule in Lackawanna where “the prior conviction used to enhance

the sentence was obtained where there was a failure to appoint counsel in violation of the

Sixth Amendment.” Id. at 404. “Three Justices also recognized the possibility of two

additional exceptions: 1) where a state court, ‘without justification, refused to rule on a

constitutional claim that has been properly presented to it,’ or 2) ‘. . . a defendant [has]



2 Kates opposes Respondent’s motion on six grounds: (1) that his 2011 conviction was not just used to “enhance”
his sentence for his 2015 conviction, but that his 2015 conviction was actually “secured by” the 2011 conviction
challenged here; (2) that his case is distinguishable from clearly established federal law because his case is
based on a plea; (3) that he was threatened by the trial court hearing his 2015 charges to acknowledge the
2011 conviction he challenges here; (4) that even if he is not “in custody” for habeas purposes, he has Article
III standing to bring this action; (5) that the “savings clause” in 28 U.S.C. § 2255(e) should operate to convert
his motion under § 2254 to a petition under § 2241; and (6) that, under the Supreme Court’s decision in Garlotte
v. Fordice, 515 U.S. 39 (1995), the fact that the vacation of his 2011 conviction would advance his release date
on the 2015 convictions is enough to permit him to “invoke the Great Writ.” Suppl. Resp., 5, Mar. 10, 2021,
ECF No. 16 (quoting Garlotte, 515 U.S. at 47). The Court has considered all of the foregoing arguments,
liberally construing them in the light most favorable to Kates, and finds no merit in any of them. In particular,
two cases upon which Kates relies heavily, Dhinsa and Garlotte, involve prisoners in custody upon consecutive
sentences imposed at the same time, which the Supreme Court has said should be “comprehended as
composing a continuous stream.” Garlotte at 41; Dhinsa, 917 F.3d at 79. By contrast, Kates here challenges a
judgment imposed nearly five years prior to the judgment imposed for entirely separate conduct upon which
he is presently in custody.

                                                       6
           Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 7 of 9




obtained compelling evidence that he is actually innocent of the crime for which he was

convicted . . . .” Singleton v. Lee, No. 11-CV-6157, 2012 WL 1301268, at *4 (W.D.N.Y. Apr.

16, 2012) (quoting Lackawanna, 532 U.S. at 405)).

      In his amended petition in the present action, Kates presents a thorough procedural

history which reveals that he has exhausted his vehicles for direct appeal and collateral

attack of the particular issues he raises in the instant habeas application. See Am. Pet. at

3–35. Moreover, Kates was represented by counsel at both the plea hearing and sentencing

hearing, and the transcripts of those hearings show that Kates’ assertion that he is

“factually and legally and actually” innocent of the charge upon which he was convicted is

without merit. See Ex. at 13–19 (Kates admitting to possession of a loaded firearm and to

having sufficient time to discuss his plea with his counsel, and declining to challenge the

statutory presumption under New York Penal Law § 265.15 that “the possession by any

person of any . . . other weapon . . . made or adapted for use primarily as a weapon, is

presumptive evidence of intent to use the same unlawfully against another.”). Accordingly,

the Court finds that Kates’ habeas petition is barred by the doctrine set forth in

Lackawanna, and Respondent’s motion to dismiss must be granted. See, e.g., Singleton,

2012 WL 1301268, at *4 (finding petitioner’s habeas claim was barred by the rule of

Lackawanna where he did not claim that his conviction is still open to direct or collateral

attack, did not allege the state court failed to appoint him counsel, and did not provide

compelling evidence of actual innocence).

                              MOTION TO CONSOLIDATE

      In addition to opposing Respondent’s motion to dismiss, Kates has moved the court

to consolidate the instant habeas petition attacking his 2011 conviction for attempted

                                             7
            Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 8 of 9




criminal possession of a weapon with the separate habeas petition he has filed to challenge

his 2015 conviction for kidnapping. Kates moves the Court to consolidate his challenges to

the 2011 and the 2015 convictions, respectively, because “there are common questions of

law and fact in both petitions, and if one is resolved favorably while the other is not there

will be inconsistencies . . . .” Mot. to Consolidate, 3, Mar. 29, 2021, ECF No. 17. Further, he

states that the basis for his challenges to the 2015 petition “can only be accomplished by

analyzing the 2011 conviction . . . .” Id.

       However, the Court does not have the authority to grant Kates’ motion to consolidate.

As noted previously, a federal court does not have jurisdiction to consider a habeas petition

if the sentence imposed for the petitioner’s conviction has “fully expired” at the time the

petition is filed. Maleng, 490 U.S. at 492. For the reasons stated above, the Court finds that

the sentence imposed for Kates’ 2011 conviction was “fully expired” at the time he filed his

petition, and hence that he was no longer “in custody” upon the 2011 conviction for habeas

purposes. Joining Kates’ challenge of the expired 2011 conviction with a challenge to the

2015 conviction for which he is in custody does not confer jurisdiction on the Court to review

the validity of the expired conviction. Consequently, the Court has no jurisdiction to hear

Kates’ claims attacking his 2011 conviction. See Ellis v. Dretke, 456 F. Supp.2d 421, 424

(W.D.N.Y. 2006). Kates’ motion for consolidation [ECF No. 17] is, therefore, denied.

                                        CONCLUSION

       Based on the foregoing, it is hereby

       ORDERED that Respondent’s motion to dismiss Kates’ habeas application for lack of

jurisdiction [ECF No. 13] is granted; and it is further

       ORDERED that Kates’ motion to consolidate cases [ECF No. 17] is denied.

                                              8
            Case 6:20-cv-06593-CJS Document 18 Filed 04/30/21 Page 9 of 9




      Pursuant to 28 U.S.C. § 2253, the Court declines to issue a certificate of appealability,

since Kates has not made a substantial showing of the denial of a constitutional right. The

Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and leave to appeal to the Court of Appeals as a poor person

is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests to proceed on

appeal in forma pauperis should be directed on motion to the United States Court of Appeals

for the Second Circuit in accordance with Rule 24 of the Federal Rules of Appellate

Procedure. The Clerk of the Court is hereby ordered to close this case.

      SO ORDERED.

Dated:       April 30, 2021
             Rochester, New York

                                        ENTER:


                                        ________________________
                                        CHARLES J. SIRAGUSA
                                        United States District Judge




                                              9
